                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


MANUEL SOTO-ESTRADA,

                  Petitioner,
                                                  Case No. 20-cv-121-pp
      v.

UNITED STATES OF AMERICA,

                  Respondent.


    ORDER DENYING AMENDED MOTION TO VACATE, SET ASIDE OR
 CORRECT SENTENCE UNDER 28 U.S.C. §2255 (DKT. NO. 6), DECLINING
  TO ISSUE A CERTIFICATE OF APPEALABILITY AND DISMISSING CASE


      On January 27, 2020, the petitioner filed a motion to vacate, set aside or

correct his sentence under 28 U.S.C. §2255, challenging his conviction in

United States v. Soto-Estrada, Case No. 14-cr-71 (E.D. Wis.). Dkt. No. 1 at 2.

I.    Background

      On March 18, 2014, the grand jury indicted the petitioner and co-

defendants Roberto Rangel Garcia, Adan Cabrera, Angel Garcia, Marcellino

Mendez and Daniel Contreras. United States v. Soto-Estrada, Case No. 14-cr-

71 (E.D. Wis.), Dkt. No. 1. Count One of the indictment charged the petitioner,

Roberto Rangel Garcia, Daniel Contreras and Angel Garcia with conspiracy to

possess and distribute fifty grams or more of methamphetamine and one

hundred grams or more of heroin, in violation of 21 U.S.C. §§841(a)(1), (b)(1)(A)

and 846, and 18 U.S.C. §2. Id. at 1-2. Count Two charged the petitioner and

Angel Garcia with distributing heroin in violation of 21 U.S.C. §841(a)(1) and

                                        1
(b)(1)(C) and 18 U.S.C. §2. Id. at 3. Count Three charged the petitioner with

distributing heroin in violation of 21 U.S.C. §841(a)(1) and (b)(1)(C). Id. at 4.

Count Four charged the petitioner and Angel Garcia with possessing with

intent to distribute five hundred grams or more of cocaine in violation of 21

U.S.C. §841(a)(1) and (b)(1)(B), and 18 U.S.C. §2. Id. at 5. Count Five charged

the petitioner, Roberto Rangel Garcia and Daniel Contreras with distributing

fifty grams or more of methamphetamine in violation of 21 U.S.C. §841(a)(1)

and (b)(1)(A), and 18 U.S.C. §2. Id. at 6.

      On August 2, 2017, the petitioner (represented by Attorney Martin Pruhs)

signed a plea agreement. Dkt. No. 121 at 12. On August 11, 2017, the

government filed an information charging the petitioner with conspiracy to

possess with the intent to distribute one hundred grams or more of heroin in

violation of 21 U.S.C. §§841(a)(1) and (b)(1)(B) and 846. Dkt. No. 120. The plea

agreement was filed the same day. Dkt. No. 121. The agreement explained that

the petitioner had read and fully understood the nature and elements of the

crimes set forth in the indictment and information. Id. at ¶3. It stated that

Attorney Pruhs had fully explained those charges and the terms and conditions

of the plea agreement to the petitioner. Id. The agreement stated that the

petitioner voluntarily was pleading guilty to one count of conspiracy to

distribute one hundred grams or more of heroin in violation of 21 U.S.C.

§§841(a)(1) and (b)(1)(B) and 846, and 18 U.S.C. §2. Id. at ¶4. The petitioner

acknowledged, understood and agreed that he was guilty of that offense. Id. at

¶6. He admitted that facts attached to the plea agreement established his guilt

                                         2
beyond a reasonable doubt and were true and correct. Id. The agreement stated

that the petitioner understood and agreed that the maximum penalty for the

offense to which he was pleading was forty years of imprisonment, a

$5,000,000 fine and a lifetime term of supervised release; he understood that

the offense to which he was pleading carried a mandatory minimum penalty of

five years of imprisonment and four years of supervised release. Id. at ¶7. The

parties understood and agreed that for the maximum penalties to apply, the

government would have had to prove beyond a reasonable doubt that the

offense to which the petitioner was pleading guilty involved at least one

hundred grams of heroin. Id. at ¶8.

      The agreement also laid out the elements of the charges. Id. at ¶9. It said

the parties understood and agreed that in order to sustain the conspiracy

charge, the government would have had to prove beyond a reasonable doubt

that (1) the conspiracy existed and (2) the petitioner and his co-defendants

knowingly and intentionally became members of the conspiracy with intent to

further the conspiracy. Id.

      The petitioner acknowledged, understood and agreed that the court

would sentence him under the Sentencing Reform Act and according to the

Sentencing Guidelines. Id. at ¶11. The petitioner acknowledged and understood

that at the time he was entering his plea, the parties might not have had

complete information regarding his criminal history. Id. at ¶12. The petitioner

acknowledged and agreed that Attorney Pruhs “discussed the applicable

sentencing guidelines provisions with him to [the petitioner’s] satisfaction.” Id.

                                         3
The petitioner acknowledged and understood that he could not move to

withdraw his plea based on the sentencing court’s determination of his

criminal history. Id. at ¶13. He acknowledged and understood that the

agreement did not create a right to be sentenced within a particular guideline

range, and that the court could impose a sentence above or below the guideline

range. Id. at ¶14. The petitioner acknowledged, understood and agreed that the

sentencing court could consider his relevant conduct when calculating the

guidelines range, “even if the relevant conduct is not the subject of the offenses

to which [he] [was] pleading guilty.” Id. at ¶15. The parties agreed to

recommend to the sentencing court that the relevant conduct is “at least 1

kilogram of a mixture and substance containing heroin.” Id. at ¶16.

      The parties jointly agreed to recommend a base offense level of 30 under

U.S.S.G. §2D1.1(c)(5), based on distribution of at least one kilogram of heroin;

a 2-level increase under U.S.S.G. §2D1.1(b)(1) for possession of a firearm and a

3-level decrease for acceptance of responsibility under U.S.S.G. §§3E1.1(a) and

(b). Id. at ¶¶17-19. Both parties reserved the right “to provide the district court

and the probation office with any and all information which might be pertinent

to the sentencing process, including but not limited to any and all conduct

related to the offense as well as any and all matters which might constitute

aggravating or mitigating sentencing factors.” Id. at ¶20. The government

agreed to recommend no more than one hundred twenty months of

imprisonment, while the petitioner agreed to recommend no less than one

hundred months of imprisonment. Id. at ¶22. The petitioner acknowledged,

                                         4
understood and agreed that the plea agreement would not bind the sentencing

court, and that the sentencing court would “make its own determinations

regarding any and all issues related to the imposition of sentence and may

impose any sentence authorized by law up to the maximum penalties set forth”

in the agreement. Id. at ¶23. The petitioner acknowledged and agreed that he

could not move to withdraw his plea “solely as a result of the sentence imposed

by the court.” Id. at ¶24.

      The petitioner acknowledged and understood that by pleading guilty, he

was waiving his rights to (1) argue claims through pretrial motions, (2) a speedy

and public trial, (3) a jury of twelve random citizens that would presume his

innocence and reach a unanimous verdict, or to a judge that would hear all

evidence, find facts and determine the petitioner’s guilt beyond a reasonable

doubt, (4) cross-examine the government’s evidence and present his own

evidence, (5) decline to testify with no resulting inference of guilt. Id. at ¶¶30-

31. The petitioner acknowledged “the fact that his attorney has explained these

rights to him and the consequences of his waiver of these rights.” Id. at ¶31. He

acknowledged and understood that by finding him guilty, the court might

deprive him of rights “including but not limited to the right to vote, to hold

public office, to serve on a jury, to possess firearms, and to be employed by a

federally insured institution.” Id. at ¶32. By signing the plea agreement, the

petitioner knowingly and voluntarily waived “all claims he may have based

upon the statute of limitations, the Speedy Trial Act, [] the speedy trial

provisions of the Sixth Amendment” and venue. Id. at ¶¶33-34.

                                          5
      The parties acknowledged, understood and agreed that the plea

agreement did not require the government “to take, or not to take, any

particular position in any post-conviction motion or appeal.” Id. at ¶36. Finally,

the petitioner acknowledged, understood and agreed that he would “plead

guilty freely and voluntarily because he [was] in fact guilty,” and that “no

threats, promises, representations, or other inducements ha[d] been made, nor

agreements reached, other than those set for in [the] agreement, to induce [the

petitioner] to plead guilty.” Id. at ¶42.

      Facts attached to the plea agreement reflected that

      [o]n March 2, 2016, case agents arrested [the petitioner] at his
      residence on West Scott Street in Milwaukee, WI. When asked if he
      had any weapons on his person, [the petitioner] replied that he had
      a gun in his bedroom. When case agents failed to find a gun in [his]
      bedroom, he directed them to the garage where they located a 9mm
      pistol.

      Id. at 18-19.

      On August 29, 2017, the court conducted an extensive change-of-plea

colloquy. Dkt. No. 128. The petitioner appeared in person with Attorney Pruhs.

Id. at 1. Susan Rascon appeared as the interpreter. Id. The court’s minutes

reflect that the court placed the petitioner under oath, reviewed the plea

agreement with him, questioned him and “recounted that the charged involved

a maximum prison term of forty years and a maximum fine of $5,000,000, . . .

carried a special assessment of $100 and a minimum of four years of

supervised release.” Id. “[T]he court found that [the petitioner] understood his

trial rights, the penalties associated with the charge, the possible civil

ramifications of a conviction, and the uncertainty of his ultimate sentence.” Id.
                                            6
“The court also found that [the petitioner] entered the plea knowingly and

voluntarily, without threats or promises.” Id. “The court accepted [the

petitioner’s] plea of guilty, and found [the petitioner] guilty of the offense

charged in the information.” Id.

      The petitioner’s presentence investigation report reiterated how case

agents asked the petitioner whether he had any weapons, and how the

petitioner directed agents to a pistol in his garage. Dkt. No. 151 at ¶37. The

report discussed the applicable sentencing enhancement for the possession of

a weapon:

      Pursuant to USSG §2D1.1(b)(1), if a dangerous weapon or firearm
      was used, a two level enhancement is given. Application Note 11(A)
      states: “the enhancement for weapon possession reflects the
      increased danger of violence when drug traffickers possess weapons.
      The enhancement should be applied if the weapon was present,
      unless it is clearly improbable that the weapon was connected with
      the offense.” In this case, [the petitioner] admitted to law
      enforcement having a firearm. Further investigation revealed a 9mm
      pistol in his garage. [The petitioner] stipulated to this enhancement
      in the Plea Agreement. Further, before accepting [the petitioner’s]
      guilty plea, the Court outlined the stipulations agreed to by th[the
      petitioner] including this enhancement. Therefore, pursuant to
      USSG §2D1.1(b)(1), a two level increase for possession of a firearm
      shall be applied.

Id. at ¶64.

      On January 11, 2018, the court sentenced the defendant. The petitioner

appeared in person with Attorney Pruhs. Dkt. No. 155. Alexandra Wirth

appeared as an interpreter. Id. at 1. Attorney Pruhs confirmed that he and the

petitioner had reviewed the presentence investigation report, a “letter from

counsel for [the petitioner] with attached certificates and completions of

courses by [the petitioner] while incarcerated, and the letter from [the
                                          7
petitioner].” Id. The court explained that the sentencing guidelines in the

presentence investigation report were advisory, but that the law required the

court to begin its sentencing analysis with those advisory guidelines and

consider their application to the factors in §3553. Id. Staring with the base

offense level, the court considered sentencing enhancements; it noted that

“both the plea agreement and the presentence report recommended a base

offense level of 30 under §2D1.1(c)(5) and a 2-level enhancement for possession

of a firearm under §2D1.1(b)(1).” Id. The court explained that “[b]oth

documents provided for a 2-level reduction for acceptance of responsibility

under §3E1.1(a), and the government moved in court for another 1-level

reduction under §3E1.1(b).” Id. The court granted that motion and noted that

“[n]one of the parties objected to the adjusted offense level of 29.” Id. The

defendant’s criminal history category was I; an adjusted offense level of 29 in

criminal history category I resulted in an advisory sentencing range of 87 to

108 months, and the offense carried a mandatory minimum sentence of sixty

months (five years). Id. at 1-2.

      Each party made sentencing recommendations; the government

recommended one hundred twenty months while the petitioner argued for a

sentence of “not less than one hundred months of incarceration.” Id. at 2. The

petitioner also “spoke to the court on his own behalf.” Id. “The court concluded

that a sentence of eighty-seven months of incarceration with credit for time

served, followed by five years of supervised release, was sufficient but not more

than necessary to address the §3553 factors.” Id. “The court advised [the

                                         8
petitioner] that he had a right to appeal, that he had a limited time in which to

do so, and that he should discuss his appeal rights with his attorney.” Id. Last,

the court dismissed the indictment against the petitioner. Id.

      The court entered judgment on January 22, 2018. Dkt. No. 156. The

court’s judgment reflected the sentence: eighty-seven months of incarceration

followed by five years of supervised release. Id. at 2-3. The petitioner did not

appeal.

      Two years later, the petitioner filed this motion to vacate, set aside or

correct his sentence under 28 U.S.C. §2255. Soto-Estrada v. United States,

Case No. 20-cv-121 (E.D. Wis.), Dkt. No. 1. On July 13, 2020, the court

ordered the petitioner to file an amended §2255 motion because he had written

“none” in the “Grounds for Relief” sections of the form petition. Dkt. No. 5.

Three weeks later, the petitioner filed an amended §2255 motion and a

supporting brief. Dkt. No. 6. In the amended motion, the petitioner states that

he did not appeal his conviction because his attorney told him that he had no

grounds to do so. Id. at 6-8. As grounds for relief, the petitioner asserts that his

lawyer provided him ineffective assistance by failing to object to the sentencing

enhancement for possession of a firearm, and for failing to explain the effect of

the enhancement to the petitioner. Id. at 8-11.

II.   Analysis

      A.    Standard

      The court must first review—or “screen”—the motion under §2255. Rule

4 of the Rules Governing Section 2255 Proceedings provides that

                                         9
      [i]f it plainly appears from the motion, any attached exhibits, and
      the record of prior proceedings that the moving party is not entitled
      to relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion, or
      other response within a fixed time, or to take other action the judge
      may order.

A petitioner seeking relief under §2255 must allege either that the sentence

violated the Constitution or laws of the United States, that the court was

without jurisdiction, that the sentence exceeded the maximum authorized by

law or that the sentence is otherwise subject to collateral attack. 28 U.S.C.

§2255(a). At the screening stage, the court considers whether the petitioner has

raised claims that can be adjudicated in a §2255 proceeding, whether the

petitioner has exhausted his claims and whether he filed the motion within the

limitations period.

      B.     Procedural Default

      “A claim cannot be raised for the first time in a § 2255 motion if it could

have been raised at trial or on direct appeal.” McCoy v. United States, 815 F.3d

292, 295 (7th Cir. 2016) (citing Sandoval v. United States, 574 F.3d 847, 850

(7th Cir. 2009)).

      A federal prisoner cannot bring defaulted claims on collateral attack
      unless he shows both cause and prejudice for the default. Hale v.
      United States, 710 F.3d 711, 713 (7th Cir. 2013); Grant v. United
      States, 627 F.3d 677, 683 (7th Cir. 2010). Absent a showing of both
      cause and prejudice, procedural default will only be excused if the
      prisoner can demonstrate that he is “actually innocent” of the crimes
      of which he was convicted. Torzala v. United States, 545 F.3d 517,
      522 (7th Cir. 2008).

Id.



                                       10
      But because “claims of ineffective assistance of counsel, by their very

nature, are almost ‘invariably doom[ed]’ on direct appeal” because they often

require additional evidence beyond the trial record, the Seventh Circuit

“permit[s] these claims, in most instances, to be raised for the first time on

collateral review.” Delatorre v. United States, 847 F.3d 837, 843 (7th Cir. 2017)

(quoting United States v. Gilliam, 255 F.3d 428, 437 (7th Cir. 2001)); see also

Massaro v. United States, 538 U.S. 500, 505 (2003). The petitioner argues that

his lawyer provided ineffective assistance of counsel by failing to object to the

2-level enhancement for possession of a firearm under U.S.S.G. §2D1.1(b)(1).

Dkt. No. 6 at 9. He also asserts that his lawyer was ineffective for failing to

show him the portion of the plea agreement that contained the 2-level

enhancement for the firearm. Id. at 8.

      Even though he did not appeal, and thus procedurally defaulted on his

ineffective assistance claims, the court concludes that he is not barred from

raising them for the first time in a §2255 motion.

      C.    Statute of Limitations

      Section 2255 imposes a one-year limitation period for filing motions to

vacate, set aside or correct federal sentences. The one-year period begins on

the latest of—

      (1) the date on which the judgment of conviction becomes final;

      (2) the date on which the impediment to making a motion created by
      governmental action in violation of the Constitution or law of the
      United States is removed, if the movant was prevented from making
      a motion by such governmental action;



                                         11
      (3) the date on which the right asserted was initially recognized by
      the Supreme Court, if that right has been newly recognized by the
      Supreme Court and made retroactively applicable to cases on
      collateral review; or

      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. §2255(f). The petitioner has not based his petition on newly

discovered evidence under §2255(f)(4); he has not alleged that an impediment

prevented him from filing his motion under §2255(f)(2); he has not asserted

that the Supreme Court has recognized and made retroactively applicable to

cases on collateral review a new right under §2255(f)(3). The petitioner did not

file his §2255 motion within one year of his judgment becoming final

under §2255(f)(1); the court entered judgment on January 22, 2018 and the

petitioner filed his original §2255 motion on January 27, 2020—two years after

the court entered judgment.

      While the §2255 motion is untimely under the statute of limitations, the

court has the authority to equitably toll, or pause, the statute of limitations

under certain circumstances. Courts rarely grant the “extraordinary” remedy of

equitable tolling. Obriecht v. Foster, 727 F.3d 744, 748 (7th Cir. 2013) (quoting

Simms v. Acevedo, 595 F.3d 774, 781 (7th Cir. 2010)). “[T]he threshold

necessary to trigger equitable tolling is very high, lest the exceptions swallow

the rule.” Lombardo v. United States, 860 F.3d 547, 551 (7th Cir. 2017)

(quoting United States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000)). “To

qualify for equitable tolling, a petitioner must show: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary circumstance
                                        12
stood in his way and prevented timely filing.” Id. (citing Holland v. Florida, 560

U.S. 631, 649 (2010)). “‘Extraordinary circumstances’ are present only when an

‘external obstacle’ beyond the party’s control ‘stood in [its] way’ and caused the

delay.” Lombardo, 860 F.3d at 552 (quoting Menominee Indian Tribe of Wis. v.

United States, __ U.S. __, 136 S. Ct. 750, 756 (2016)). A petitioner seeking

equitable tolling “bears the burden of establishing that it is warranted.”

Obriecht, 727 F.3d at 748 (citing Williams v. Buss, 538 F.3d 683, 685 (7th Cir.

2008)).

      The court has noted that the petitioner did not appeal his sentence. He

asserts that the reason he did not appeal was because his lawyer told him he

had no grounds for relief. Even if this is true, and even if the petitioner’s

attorney was wrong about whether the petitioner had grounds for appellate

relief, “the Supreme Court has made clear that a ‘garden variety claim of

attorney negligence’ or ‘excusable neglect’ is insufficient” to justify equitable

tolling. Obriecht, 727 F.3d at 749 (citing Holland, 130 S. Ct. at 2564-65). While

“serious instances of attorney misconduct” may justify equitable tolling,

Holland, 130 S. Ct. at 2564-5, the petitioner has not alleged misconduct,

serious or otherwise.

      Nor has the petitioner identified any extraordinary circumstances that

stood in the way of his filing a timely §2255 motion. The facts attached to the

plea agreement show that the petitioner was aware of how case agents found

the firearm underlying the enhancement. The sentencing enhancement for

possession of a weapon appeared in the plea agreement—which the petitioner

                                         13
signed, acknowledging that he understood its contents—and in the pre-

sentence investigation report—to which the petitioner did not object. At the

sentencing hearing, the court discussed the enhancement; the petitioner did

not object to it. At the very latest, the petitioner was aware of the 2-level

sentencing enhancement for the firearm as of the January 11, 2019 sentencing

hearing. Yet he did not file his §2255 motion until over two years later and he

has not given the court any explanation for why he did not file it sooner.

      The petition is not timely and there is no basis for the court to equitably

toll the limitation period.

      D.     Ineffective Assistance of Counsel

      Although the statute of limitations bars the §2255 motion, the court

briefly comments on the petitioner’s argument that his counsel was ineffective.

To prevail on a claim of ineffective assistance, a petitioner must show that (1)

his attorney’s performance fell below objective standards for reasonably

effective representation and (2) this deficiency prejudiced the petitioner.

Strickland v. Washington, 466 U.S. 668, 688-94 (1984).

      The first prong of the Strickland test requires a petitioner to identify

specific acts or omissions of his counsel; the court then considers whether, in

light of all of the circumstances, his attorney’s performance fell outside the

range of “professionally competent assistance.” Wyatt v. United States, 574

F.3d 455, 458 (7th Cir. 2009) (citing Coleman v. United States, 318 F.3d 754,

758 (7th Cir. 2003)). The court’s review of an attorney’s performance must be

“highly deferential” and the court applies a “strong presumption that counsel's

                                         14
conduct falls within the wide range of reasonable professional assistance.”

Strickland, 466 U.S. at 689; Wyatt, 574 F.3d at 458. An attorney’s trial strategy

is a matter of professional judgment and often turns on facts outside of the

trial record. Strickland, 466 U.S. at 689. A court tempted to become a “Monday

morning quarterback . . . must quell the tendency to call the plays they think

should have been called.” Harris v. Reed, 894 F.2d 871, 877 (7th Cir.1990).

The prejudice prong requires a petitioner to show “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Strickland, 466 U.S. at 694. “A reasonable probability is

defined as one that is sufficient to undermine confidence in an outcome.”

Adams v. Bertrand, 452 F.3d 428, 435 (7th Cir. 2006) (citing Strickland, 466

U.S. at 694).

      The petitioner argues that his lawyer failed to explain the effect of the

enhancement to the petitioner and failed to object to the sentencing

enhancement for possession of a firearm. The petitioner states that “[t]he

firearm (9 mm pistol) was found in his garage without any [connection] with the

drugs conspiracy.” Dkt. No. 6 at 9. He asserts that his garage has “[no]

apparent connection to the drugs trafficking activities.” Id. at 10. The petitioner

stresses that if his attorney had investigated, “he would have discovered that

the gun was only stored in the garage.” Id. According to the petitioner, “[t]he

presence of the gun was not found in close proximity to drugs proceeds either

to facilitate the charged crime by being available for use to protect drugs

proceeds.” Id. at 11.

                                        15
      To the extent the petitioner argues that his lawyer did not adequately

explain the plea agreement or the enhancement to the petitioner, the claim

lacks merit. Representations made to a court during a plea colloquy are

presumptively true. Hurlow v. United States, 726 F.3d 958, 968 (7th Cir. 2013)

(quoting United States v. Chavers, 515 F.3d 722, 724 (7th Cir. 2008)). By

signing the plea agreement, the petitioner agreed to recommend that the court

apply the 2-level increase to the base offense level because he possessed a

firearm. The plea agreement and the change-of-plea hearing reflect that the

petitioner entered into the plea agreement knowingly, voluntarily and

intelligently. The undersigned presided over both the change-of-plea hearing

and the sentencing hearing; there was no evidence at either hearing that the

petitioner did not enter into the plea agreement voluntarily, knowingly and

intelligently. Not only were there Spanish interpreters at both hearings, but the

defendant’s lawyer also spoke Spanish. The petitioner now claims that his

attorney never took the time to explain the enhancement or show that part of

the plea agreement to the petitioner. There is no evidence in the record to

support that claim, and significant evidence to the contrary.

      As for whether the petitioner’s attorney was ineffective in failing to object

to the enhancement, Guideline 2D1.1(b)(1) says that “[i]f a dangerous weapon

(including a firearm) was possessed, increase by 2 levels.” https://

www.ussc.gov/guidelines/2016-guidelines-manual/2016-chapter-2-d#NaN.

The relevant portion of Application Note 11(A) to that guideline states:

      The enhancement for weapon possession in subsection (b)(1) reflects
      the increased danger of violence when drug traffickers possess
                                        16
      weapons. The enhancement should be applied if the weapon was
      present, unless it is clearly improbable that the weapon was
      connected with the offense. For example, the enhancement would
      not be applied if the defendant, arrested at the defendant’s
      residence, had an unloaded hunting rifle in the closet.

Id. The defendant bears the burden of showing that it was “clearly improbable

he possessed the weapon in connection with a drug offense.” United States v.

Morris, 836 F.3d 868, 872 (7th Cir. 2016) (citing United States v. Orozco, 576

F.3d 745, 751 (7th Cir. 2009)).

      Count One of the indictment alleged that the petitioner participated in a

drug conspiracy that began on or about January 1, 2012 and continued until

March 18, 2014. United States v. Soto-Estrada, Case No. 14-cr-71, Dkt. No. 1

at 1. The information to which the defendant pled also alleged that the

petitioner participated in a conspiracy that began in January 2012 and ended

March 18, 2014. Id. at Dkt. No. 120. The facts in the plea agreement state that

between June and August of 2012, a confidential informant had obtained some

seventy-five grams of heroin and almost twenty-eight grams of crystal meth

from the petitioner and that the petitioner facilitated distribution of kilogram

quantities of cocaine. United States v. Soto-Estrada, Case No. 14-cr-71 at Dkt.

No. 121, pages 16-19. They state that on March 2, 2016—three and a half

years later and just under two years after the conspiracy ended—agents found

in the petitioner’s garage a 9mm pistol. Id. at 18-19. The presentence report

included the petitioner’s statement admitting that he knowingly and

intentionally participated in distributing heroin in the Milwaukee area. Id. at

Dkt. No. 151, ¶¶56-61.

                                        17
      The petitioner cites Mack v. United States, 782 Fed. App’x 789 (11th Cir.

2019) in support of his argument that under these circumstances, his lawyer

should have objected to the enhancement. During the search of Mack’s

residence resulting from an investigation of his drug-dealing activity, officers

found a Glock pistol and a 12-guage shotgun. Id. at 790. The presentence

report recommended the 2-level enhancement under U.S.S.G. §2D1.1(b)(1), and

Mack’s attorney did not object. Id. The sentencing court applied the

enhancement. Id.

      Mack timely filed a counseled motion to vacate his sentence under
      28 U.S.C. § 2255, alleging ineffective assistance of sentencing
      counsel for failing to object to the dangerous-weapon enhancement.
      Mack alleged that the grounds for the enhancement were “glaringly
      tenuous” because the guns were found well after the conspiracy
      ended and in a place with no apparent connection to his drug-
      trafficking activities. Further, Mack alleged, had counsel
      investigated the matter, he would have discovered that the guns
      belong to his daughter and wife.

      The district court denied Mack’s § 2255 motion without a hearing
      and denied a [certificate of appealability]. The court concluded that
      Mack had not carried his burden of showing that no reasonable
      counsel would have failed to object to the enhancement. The court
      therefore did not address whether Mack was prejudiced.

Id. at 790-791.

      The Eleventh Circuit concluded that, under that circuit’s law, “Mack was

entitled to an evidentiary hearing on his § 2255 motion because he pled facts

that, if true, show that counsel performed deficiently by failing to object to the

§ 2D1.1(b)(1) enhancement.” Id. at 792.

      The appellate court for this court is the Seventh Circuit Court of Appeals.

The Seventh Circuit has held that in order for the 2-level enhancement to

                                        18
apply, the government first must prove by a preponderance of the evidence that

the defendant possessed the firearm, then the burden shifts to the defendant to

show that it was “clearly improbable” that he possessed the gun in connection

with the drug offense. See United States v. Sanchez, 989 F.3d 523, 544 (7th

Cir. 2021) (citations omitted). The petitioner’s argument amounts to his

assertion that it was “clearly improbable” that a gun found in his home garage

two years after the conspiracy ended was connected to his drug offenses, and

that for that reason, his attorney should have objected to that enhancement.

      Whether the petitioner is correct depends on facts that are not before the

court. The court agrees with the Mack court that if the petitioner had timely

filed his §2255 petition, the court would have needed to hold an evidentiary

hearing to obtain more facts about the circumstances surrounding the

discovery of the gun in the garage, as well as the reasons that the petitioner’s

attorney chose not to contest application of the enhancement. But unlike the

petitioner in Mack, the petitioner in this case did not timely file his §2255

motion and has provided no explanation for why he did not do so.

      The court also notes that to prevail on an ineffective assistance of

counsel claim, the petitioner would have to demonstrate that his attorney’s

failure to object to the enhancement (or to preserve his right to object in the

plea agreement) prejudiced the petitioner. If the court had not applied the 2-

level enhancement, the petitioner’s adjusted offense level would have been

reduced to 27. Under the 2016 Sentencing Guidelines Manual (the version

used to calculate the petitioner’s sentence, id. at ¶62), level 27 in criminal

                                        19
history category I would have resulted in an advisory sentencing range of 70-87

months. https://www.ussc.gov/guidelines/2016-guidelines-manual/2016-

chapter-5. The sentence the court imposed—eighty-seven months—is within

that range, albeit at the high end. While at the January 11, 2018 sentencing

hearing, the court imposed a sentence at the low end of the guideline range

and a sentence below both the government’s recommendation of 120 months

and the defendant’s recommendation of 100 months, the court cannot say that

it would have done the same had the petitioner’s guideline range been 70-87

months, with the low end only ten months higher than the mandatory

minimum for the significant amount of drugs the defendant admitted to

distributing.

       Because the petitioner did not timely file his §2255 motion and has

provided no explanation for why he did not do so, however, the court’s

thoughts on the petitioner’s substantive claims are speculative at best.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2255 Proceedings, “the

district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of

a constitutional right. See 28 U.S.C. § 2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement

                                        20
to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (internal

quotations omitted). The court declines to issue a certificate of appealability,

because reasonable jurists could not debate that the petitioner's motion to

vacate, set aside or correct his sentence is untimely under 28 U.S.C. §2255(f)

and plainly does not entitle him to relief under 28 U.S.C. § 2255(a).

IV.   Conclusion

      The court ORDERS that the petitioner’s amended motion to vacate, set

aside or correct his sentence under 28 U.S.C. §2255 is DENIED. Dkt. No. 6.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court ORDERS that this case is DISMISSED. The clerk will enter

judgment accordingly.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        21
